DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 70-71 are pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 70-71 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

In the Instant case, Claim 70 are directed to a method and  Claims 71 are directed to a system. Therefore, these claims fall within the four statutory categories of invention.

1, the first prong of the first step of the § 101 analysis (STEP 2A-1) is to determine whether the claim recites an abstract idea, laws of nature or natural phenomena. 
Claims 70-71 recite series of steps for transmitting  transaction data for use as an authorization/authority data, which is an abstract idea that falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas such as Managing personal behavior or relationships or interactions between people. 
 
The limitations that set forth the abstract idea are:
receiving first digital data including at least functional data; 
adding to said first digital data at least first authorization data at least sufficient to identify an authorized party; 
generating an encapsulated security token by encapsulating at least said first digital data and said first authorization data using at least first and second cryptographic systems including first and second digital signatures and first and second signature verifications respectively; and 
propagating said encapsulated security token to said authorized party.

The noted above steps can be all performed mentally or manually using a  paper. The noted above steps are similar to creating and executing a power of attorney documents where multiple signatures are involved and list of functional data such as the powers/authority giving to the appointed agent for acting on behalf of a principal. 


The claim elements in addition to the abstract idea are:
One or more processors, as recited by at least claim 71

The additional elements noted above do not integrate the judicial exception into a practical application. More particularly, the claims do not recite additional limitations that: (i) improve the functionality of a computer or other technology or technical field, see MPEP § 2106.05(a); (ii) use a “particular machine” to apply or use the judicial exception, see MPEP § 2106.05(b); (iii) transform an article to a different thing or state, see MPEP§ 2106.05(c); or (iv) provide any other meaningful limitation, see MPEP § 2106.05(e). See also 84 Fed. Reg. at 55.
The One or more processors  are recited at a high level of generality, and comprises only a microprocessor and memory to simply perform the generic computer functions of receiving digital data, generating a token using the digital data and digital signatures and transmitting the generated token. 

Generic computers performing generic computer functions, alone, do not integrate the claimed abstract idea into a practical application. 


The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. 
The use of the additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. See MPEP 2106.05.

The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. 

The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using the additional element noted above to perform the generic computer functions amount to no more than mere 


Accordingly, claims 70-71 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 70, for example, recites the limitation “at least first authorization data at least sufficient to identify an authorized part” which renders the claim indefinite. It would be unclear to a person of ordinary skill in the art to determine what’s the criteria of being “sufficient” (e.g. what is required to be sufficient?). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 70-71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Atkinson et al (US 20040073518 A1) (“Atkinson”) in view of Frisch et al (US 20040243811 Al) (“Frisch”).

As per claims 70 & 71, Atkinson discloses: 
receiving first digital data including at least functional data (¶¶ [0009], [0044]; [0024]); 
adding to said first digital data at least first authorization data at least sufficient to identify an authorized party (¶¶ [0009],[0041]- [0044]; [0024]; fig. 3 & related text); 
generating an encapsulated security token (token 26)  by encapsulating at least said first digital data  (constraints 34)  and said first authorization data using at least first […] cryptographic systems including first  […] signatures and first [… ]signature verifications (e.g. hashes) respectively (¶¶ [0028], [0030]; fig. 3 & related text); ; and 
propagating said encapsulated security token to said authorized party (¶¶ [0031]; fig. 5 & related text).
 
Atkinson does not disclose a generating a security token using a second cryptographic systems including second digital signatures and second signature verifications.  

Frisch, however discloses encapsulating at least the at least once-encapsulated data object and said second subset of said first transaction elements using a second digital signature system including a second digital signature of a second party for encapsulating the at least once-encapsulated data object and said second subset of said first transaction elements, and a second signature verification for verifying the second signature and de-encapsulating the at least once-encapsulated data object and said second subset of said first transaction elements (¶¶  [0038]-[0044], [0058] ; Fig. 2).

27.	It would have been obvious to a person of ordinary skill in the art to modify Atkinson’s teaching to include a doubly signed transaction data, as disclosed by Frisch, to increase security thereby preventing fraudulent transactions.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety. 
US 5005200 A
A public key cryptographic system is disclosed with enhanced digital signature certification which authenticates the identity of the public key holder. A hierarchy of nested certifications and signatures are employed which indicate the authority and responsibility levels of the individual whose signature is being certified. The certifier in constructing a certificate generates a special message that includes fields identifying the public key which is being certified, and the name of the certifiee. The certificate is constructed by the certifier to define the authority which is being granted and which may relate to a wide range of authorizations, delegation responsibilities or restrictions given to, or placed on the certifiee. Methodology is also disclosed by which multiple objects such as, for example, a cover letter, an associated enclosed letter, an associated graphics file, etc., are signed together. Methodology is also disclosed for digitally signing documents in which a digital signature is generated for 


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813.  The examiner can normally be reached on 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/MAMON OBEID/Primary Examiner, Art Unit 3699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf